          Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 1 of 28 PageID 7
Filing # 120427157  E-Filed 01/28/2021 02:55:45 PM
                                                                 EXHIBIT B


                                         IN THE CIRCUIT COURT OF
                                       THE TENTH JUDICIAL CIRCUIT
                                    IN AND FOR POLK COUNTY, FLORIDA

                                                      Case No.


        JOSE PAGAN,

                 Plaintiff

        vs.

        WAL-MART ASSOCIATES, INC,

                 Defendant

        _____________________________/


                                                   COMPLAINT

        1. Plaintiff, Jose Pagan, (“Plaintiff”), brings this action against Defendant, WAL-MART

              ASSOCIATES, INC, (“Defendant”) alleging as follows:

                                                  JURY DEMAND

        2. Plaintiff demands a trial by jury on all claims properly triable by a jury.

                                     PARTIES, VENUE AND JURISDICTION

        3. Plaintiff was at all relevant times hereto employed by Defendant. Plaintiff is over the age of

              18 and is otherwise sui juris.

        4. Defendant, WAL-MART ASSOCIATES, INC, is an employer within Polk County, which at

              all relevant times hereto violated Plaintiff’s employment rights under the Americans with

              Disabilities Act ("ADA"), the Florida Civil Rights Act (FCRA), and, Title VII of the Civil

              Rights Act (Title VII). Defendant is otherwise sui juris.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 2 of 28 PageID 8




5. Venue is proper in Winter Haven/Polk County because Defendant employed Plaintiff in the

    county, and because the causes of action otherwise occurred in the County.

6. Venue is also proper in that Plaintiff and/or Defendant (“Parties”) resides in this district, in

    that a substantial part of the events or omissions giving rise to the claim occurred in this

    district and in that the Parties are subject to personal jurisdiction in this district with respect

    to this action, and/or there is no other district in which the action may otherwise be brought.

7. All conditions precedent to the bringing of this action have occurred or been performed, i.e. a

    Charge of Discrimination was filed on June 12, 2020, Right to Sue Letter issued on

    December 15, 2020, and lawsuit filed before the expiration of the Right to Sue letter from the

    EEOC.

8. This Court has jurisdiction over this action pursuant as well as supplemental jurisdiction over

    Plaintiff’s related claims arising under federal, state and/or local laws.

                                           COUNT ONE
                                          Retaliation FCRA

9. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

10. At all relevant times Plaintiff was an employee of Defendant and was qualified.

11. At all times material hereto, Defendant failed to comply with the law, which provides, in

    relevant part, employer may not take any retaliatory personnel action against an employee

    because the employee performed a protected activity and/or had a good-faith, objectionably

    reasonable belief for performing such protected activity.

12. Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales Floor

    Associate.

13. Plaintiff is a male and is gay.

14. Plaintiff was hired by Stephanie who no longer works for the Defendant.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 3 of 28 PageID 9




15. Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed and

   retaliated against Plaintiff which ended Plaintiff employment.

16. Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

   characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

   made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

   change.

17. After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

   Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

   allowed other employees to take days off with no issue.

18. Plaintiff first complained about discrimination around November 2019. Plaintiff complained

   to the ethics hotline, but nothing was done, nor did Plaintiff get a response. Plaintiff again

   complained to the ethics hotline around December 2019 but was told to just fix the issue in

   the store.

19. This is when Plaintiff brought the discrimination to the attention of Nathan the store manager

   but again nothing was done, and Plaintiff again contacted the ethic hotline. This time,

   management outside the store location, instructed the store to approve Plaintiff days off work

   for Plaintiff wedding.

20. This is when the harassment and retaliation intensified, for example Co-Manager Roselin

   would follow Plaintiff to the bathroom asking Plaintiff why Plaintiff complained to the

   Ethics Line. Co-Manager Roselin would even approach Plaintiff in an aggressive manner,

   yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks.

21. Co-Manager Roselin even demanded that Plaintiff returned to work prior to the expiration of

   approved medical leave and terminated Plaintiff before the expiration of the medical leave.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 4 of 28 PageID 10




22. Its telling that Plaintiff was terminated within 2-3 months of Co-Manager Roselin being

   contacted by management about Plaintiff’s complaints of discrimination.

23. The causal link betwene Plaintiff’s protected activity to Defendant’s harrasment, retalation

   and/or termiation, acting by and through its employees which caused an adverse employment

   actions; made Plaintiff and other employees reluctant to exercise their rights; lead to a

   pattern, practice and/or policy of illegal employment action; failure to enforce any policy

   against such illegal activity; failure to follow Defendant’s own employment policies; and/or

   Defendant took these adverse employment actions in substantial part because of Plaintiff’s

   protected activity.

24. Defendant did not act in good faith nor did they have an objective, reasonable ground to

   believe that their action did not violate the law.

25. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

   wages, both in the past, present, and future, as well as compensatory damages, etc.

26. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

   cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

   aggravated by the kind of willfulness, wantonness and malice for which the law allows the

   imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

   be determined by the trier of fact to serve as punishment to deter Defendant from such

   conduct in similar situations.

27. Defendant’ actions and conduct as described herein and the resulting damage and loss to

   Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

   Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

   recovery of reasonable and necessary attorney’s fees.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 5 of 28 PageID 11




28. Plaintiff hereby requests a jury trial.

29. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                          COUNT TWO
                                        Retaliation Title VII

30. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

31. At all relevant times Plaintiff was an employee of Defendant and was qualified.

32. At all times material hereto, Defendant failed to comply with the law, which provides, in

    relevant part, employer may not take any retaliatory personnel action against an employee

    because the employee performed a protected activity and/or had a good-faith, objectionably

    reasonable belief for performing such protected activity.

33. Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales Floor

    Associate.

34. Plaintiff is a male and is gay.

35. Plaintiff was hired by Stephanie who no longer works for the Defendant.

36. Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed,

    and retaliated against Plaintiff which ended Plaintiff employment.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 6 of 28 PageID 12




37. Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

   characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

   made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

   change.

38. After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

   Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

   allowed other employees to take days off with no issue.

39. Plaintiff first complained about discrimination around November 2019. Plaintiff complained

   to the ethics hotline, but nothing was done, nor did Plaintiff get a response. Plaintiff again

   complained to the ethics hotline around December 2019 but was told to just fix the issue in

   the store.

40. This is when Plaintiff brought the discrimination to the attention of Nathan the store manager

   but again nothing was done, and Plaintiff again contacted the ethic hotline. This time,

   management outside the store location, instructed the store to approve Plaintiff days off work

   for Plaintiff wedding.

41. This is when the harassment and retaliation intensified, for example Co-Manager Roselin

   would follow Plaintiff to the bathroom asking Plaintiff why Plaintiff complained to the

   Ethics Line. Co-Manager Roselin would even approach Plaintiff in an aggressive manner,

   yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks.

42. Co-Manager Roselin even demanded that Plaintiff returned to work prior to the expiration of

   approved medical leave and terminated Plaintiff before the expiration of the medical leave.

43. Its telling that Plaintiff was terminated within 2-3 months of Co-Manager Roselin being

   contacted by management about Plaintiff’s complaints of discrimination.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 7 of 28 PageID 13




44. The causal link betwene Plaintiff’s protected activity to Defendant’s harrasment, retalation

    and/or termiation, acting by and through its employees which caused an adverse employment

    actions; made Plaintiff and other employees reluctant to exercise their rights; lead to a

    pattern, practice and/or policy of illegal employment action; failure to enforce any policy

    against such illegal activity; failure to follow Defendant’s own employment policies; and/or

    Defendant took these adverse employment actions in substantial part because of Plaintiff’s

    protected activity.

45. Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.

46. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

    wages, both in the past, present, and future, as well as compensatory damages, etc.

47. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

48. Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

49. Plaintiff hereby requests a jury trial.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 8 of 28 PageID 14




50. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                        COUNT THREE
                            Discrimination Sexual Orientation FCRA

51. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

52. At all relevant times Plaintiff was an employee of Defendant and was qualified.

53. Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales Floor

    Associate.

54. Plaintiff is a male and is gay.

55. Plaintiff was hired by Stephanie who no longer works for the Defendant.

56. Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed and

    retaliated against Plaintiff which ended Plaintiff employment.

57. Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

    characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

    made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

    change.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 9 of 28 PageID 15




58. After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

   Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

   allowed other employees to take days off with no issue.

59. This is when the discrimination intensified, for example Co-Manager Roselin demanded that

   Plaintiff return to work before the expiration of his medical leave while others were granted

   vacation without issue. Co-Manager Roselin would even approach Plaintiff in an aggressive

   manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks.

60. Its telling that Plaintiff was terminated within months of requesting vacation for his wedding

   and Co-Manager Roselin comments about Plaintiff’s sexual orientation.

61. The causal link betwene Plaintiff’s protected category and the discriminatory comments right

   before his termination, shows that discrimiation was the cause of Defendant’s harrasment and

   discrimination, acting by and through its employees which caused; an adverse employment

   actions; made Plaintiff and other employees reluctant to exercise their rights; lead to a

   pattern, practice and/or policy of illegal employment action; failure to enforce any policy

   against such illegal activity; failure to follow Defendant’s own employment policies; and/or

   Defendant took these adverse employment actions in substantial part because of Plaintiff’s

   protected activity.

62. Defendant did not act in good faith nor did they have an objective, reasonable ground to

   believe that their action did not violate the law.

63. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

   wages, both in the past, present, and future, as well as compensatory damages, etc.

64. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

   cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 10 of 28 PageID 16




     aggravated by the kind of willfulness, wantonness and malice for which the law allows the

     imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

     be determined by the trier of fact to serve as punishment to deter Defendant from such

     conduct in similar situations.

 65. Defendant’ actions and conduct as described herein and the resulting damage and loss to

     Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

     Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

     recovery of reasonable and necessary attorney’s fees.

 66. Plaintiff hereby requests a jury trial.

 67. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

     follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

     loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

     order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

     lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

     reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

     additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

     be entitled to under the applicable laws.

                                          COUNT FOUR
                                   Discrimination Religion FCRA

 68. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 69. At all relevant times Plaintiff was an employee of Defendant and was qualified.

 70. Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales Floor

     Associate.

 71. Plaintiff is a male and is gay.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 11 of 28 PageID 17




 72. Plaintiff was hired by Stephanie who no longer works for the Defendant.

 73. Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed and

    retaliated against Plaintiff which ended Plaintiff employment.

 74. Plaintiff needed a few days off in December for Plaintiff marriage. Co-Manager Roselin

    denied this because she said, “in the eyes of God that is abominable,” yet allowed other

    employees to take days off with no issue.

 75. As further harassment, Co-Manager Roselin would even approach Plaintiff in an aggressive

    manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks.

 76. Its telling that Plaintiff was terminated within months of requesting vacation for his wedding

    and Co-Manager Roselin comments about her and Plaintiff’s religious beliefs.

 77. The causal link betwene Plaintiff’s protected category and the discriminatory comments right

    before his termination, shows that discrimiation was the cause of Defendant’s harrasment and

    discrimination, acting by and through its employees which caused; an adverse employment

    actions; made Plaintiff and other employees reluctant to exercise their rights; lead to a

    pattern, practice and/or policy of illegal employment action; failure to enforce any policy

    against such illegal activity; failure to follow Defendant’s own employment policies; and/or

    Defendant took these adverse employment actions in substantial part because of Plaintiff’s

    protected activity.

 78. Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.

 79. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

    wages, both in the past, present, and future, as well as compensatory damages, etc.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 12 of 28 PageID 18




 80. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

     cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

     aggravated by the kind of willfulness, wantonness and malice for which the law allows the

     imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

     be determined by the trier of fact to serve as punishment to deter Defendant from such

     conduct in similar situations.

 81. Defendant’ actions and conduct as described herein and the resulting damage and loss to

     Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

     Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

     recovery of reasonable and necessary attorney’s fees.

 82. Plaintiff hereby requests a jury trial.

 83. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

     follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

     loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

     order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

     lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

     reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

     additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

     be entitled to under the applicable laws.

                                          COUNT FIVE
                            Discrimination Sexual Orientation Title VII

 84. Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 85. At all relevant times Plaintiff was an employee of Defendant and was qualified.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 13 of 28 PageID 19




 86. Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales Floor

     Associate.

 87. Plaintiff is a male and is gay.

 88. Plaintiff was hired by Stephanie who no longer works for the Defendant.

 89. Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed and

     retaliated against Plaintiff which ended Plaintiff employment.

 90. Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

     characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

     made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

     change.

 91. After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

     Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

     allowed other employees to take days off with no issue.

 92. This is when the discrimination intensified, for example Co-Manager Roselin demanded that

     Plaintiff return to work before the expiration of his medical leave while others were granted

     vacation without issue. Co-Manager Roselin would even approach Plaintiff in an aggressive

     manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks.

 93. Its telling that Plaintiff was terminated within months of requesting vacation for his wedding

     and Co-Manager Roselin comments about Plaintiff’s sexual orientation.

 94. The causal link betwene Plaintiff’s protected category and the discriminatory comments right

     before his termination, shows that discrimiation was the cause of Defendant’s harrasment and

     discrimination, acting by and through its employees which caused; an adverse employment

     actions; made Plaintiff and other employees reluctant to exercise their rights; lead to a
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 14 of 28 PageID 20




     pattern, practice and/or policy of illegal employment action; failure to enforce any policy

     against such illegal activity; failure to follow Defendant’s own employment policies; and/or

     Defendant took these adverse employment actions in substantial part because of Plaintiff’s

     protected activity.

 95. Defendant did not act in good faith nor did they have an objective, reasonable ground to

     believe that their action did not violate the law.

 96. As a direct and proximate result of the aforementioned acts, Plaintiff has suffered damages:

     wages, both in the past, present, and future, as well as compensatory damages, etc.

 97. Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

     cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

     aggravated by the kind of willfulness, wantonness and malice for which the law allows the

     imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

     be determined by the trier of fact to serve as punishment to deter Defendant from such

     conduct in similar situations.

 98. Defendant’ actions and conduct as described herein and the resulting damage and loss to

     Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

     Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

     recovery of reasonable and necessary attorney’s fees.

 99. Plaintiff hereby requests a jury trial.

 100.    WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

     follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

     loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

     order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 15 of 28 PageID 21




    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                          COUNT SIX
                                 Discrimination Religion Title VII

 101.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 102.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

 103.   Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales

    Floor Associate.

 104.   Plaintiff is a male and is gay.

 105.   Plaintiff was hired by Stephanie who no longer works for the Defendant.

 106.   Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed

    and retaliated against Plaintiff which ended Plaintiff employment.

 107.   Plaintiff needed a few days off in December for Plaintiff marriage. Co-Manager Roselin

    denied this because she said, “in the eyes of God that is abominable,” yet allowed other

    employees to take days off with no issue.

 108.   In further harassment, Co-Manager Roselin would even approach Plaintiff in an

    aggressive manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his

    breaks.

 109.   Its telling that Plaintiff was terminated within months of requesting vacation for his

    wedding and Co-Manager Roselin comments about her and Plaintiff’s religious beliefs.

 110.   The causal link betwene Plaintiff’s protected category and the discriminatory comments

    right before his termination, shows that discrimiation was the cause of Defendant’s
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 16 of 28 PageID 22




    harrasment and discrimination, acting by and through its employees which caused; an

    adverse employment actions; made Plaintiff and other employees reluctant to exercise their

    rights; lead to a pattern, practice and/or policy of illegal employment action; failure to

    enforce any policy against such illegal activity; failure to follow Defendant’s own

    employment policies; and/or Defendant took these adverse employment actions in substantial

    part because of Plaintiff’s protected activity.

 111.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.

 112.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

    damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

 113.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

 114.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

 115.   Plaintiff hereby requests a jury trial.

 116.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 17 of 28 PageID 23




    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                         COUNT SEVEN
                                  Discrimination Sex Title FCRA

 117.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 118.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

 119.   Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales

    Floor Associate.

 120.   Plaintiff is a male and is gay.

 121.   Plaintiff was hired by Stephanie who no longer works for the Defendant.

 122.   Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed

    and retaliated against Plaintiff which ended Plaintiff employment.

 123.   Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

    characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

    made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

    change.

 124.   This is when the discrimination intensified, for example Co-Manager Roselin demanded

    that Plaintiff return to work before the expiration of his medical leave while others were

    granted vacation without issue. Co-Manager Roselin would even approach Plaintiff in an
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 18 of 28 PageID 24




    aggressive manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his

    breaks.

 125.   Its telling that Plaintiff was terminated within months Co-Manager Roselin comments

    about Plaintiff’s sex.

 126.   The causal link betwene Plaintiff’s protected category and the discriminatory comments

    right before his termination, shows that discrimiation was the cause of Defendant’s

    harrasment and discrimination, acting by and through its employees which caused; an

    adverse employment actions; made Plaintiff and other employees reluctant to exercise their

    rights; lead to a pattern, practice and/or policy of illegal employment action; failure to

    enforce any policy against such illegal activity; failure to follow Defendant’s own

    employment policies; and/or Defendant took these adverse employment actions in substantial

    part because of Plaintiff’s protected activity.

 127.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.

 128.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

    damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

 129.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 19 of 28 PageID 25




 130.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

 131.   Plaintiff hereby requests a jury trial.

 132.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                          COUNT EIGHT
                                    Discrimination Sex Title VII

 133.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 134.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

 135.   Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales

    Floor Associate.

 136.   Plaintiff is a male and is gay.

 137.   Plaintiff was hired by Stephanie who no longer works for the Defendant.

 138.   Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed

    and retaliated against Plaintiff which ended Plaintiff employment.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 20 of 28 PageID 26




 139.   Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

    characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

    made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

    change.

 140.   This is when the discrimination intensified, for example Co-Manager Roselin demanded

    that Plaintiff return to work before the expiration of his medical leave while others were

    granted vacation without issue. Co-Manager Roselin would even approach Plaintiff in an

    aggressive manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his

    breaks.

 141.   Its telling that Plaintiff was terminated within months Co-Manager Roselin comments

    about Plaintiff’s sex.

 142.   The causal link betwene Plaintiff’s protected category and the discriminatory comments

    right before his termination, shows that discrimiation was the cause of Defendant’s

    harrasment and discrimination, acting by and through its employees which caused; an

    adverse employment actions; made Plaintiff and other employees reluctant to exercise their

    rights; lead to a pattern, practice and/or policy of illegal employment action; failure to

    enforce any policy against such illegal activity; failure to follow Defendant’s own

    employment policies; and/or Defendant took these adverse employment actions in substantial

    part because of Plaintiff’s protected activity.

 143.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.

 144.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

    damages: wages, both in the past, present, and future, as well as compensatory damages, etc.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 21 of 28 PageID 27




 145.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

 146.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

 147.   Plaintiff hereby requests a jury trial.

 148.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                         COUNT NINE
                                 Discrimination Disability -FCRA

 149.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.

 150.   At all relevant times Plaintiff was an employee of Defendant and was qualified.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 22 of 28 PageID 28




 151.   Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales

    Floor Associate.

 152.   Plaintiff is a male and is gay.

 153.   Plaintiff was hired by Stephanie who no longer works for the Defendant.

 154.   Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed

    and retaliated against Plaintiff which ended Plaintiff employment.

 155.   Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

    characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

    made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

    change.

 156.   After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

    Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

    allowed other employees to take days off with no issue.

 157.   Plaintiff first complained about discrimination around November 2019. Plaintiff

    complained to the ethics hotline, but nothing was done, nor did Plaintiff get a response.

    Plaintiff again complained to the ethics hotline around December 2019 but was told to just

    fix the issue in the store.

 158.   This is when Plaintiff brought the discrimination to the attention of Nathan the store

    manager but again nothing was done, and Plaintiff again contacted the ethic hotline.

 159.   This is when the harassment, discrimination and retaliation intensified, for example Co-

    Manager Roselin would follow Plaintiff to the bathroom asking Plaintiff why Plaintiff

    complained to the Ethics Line.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 23 of 28 PageID 29




 160.   Due to the above harassment, discrimination and retaliation, Plaintiff formed a mental

    impairment that was causing him not to be able to complete daily life activities, such as

    working, and required medical assistance. Plaintiff requested time off work as an

    accommodation from February 1 to March 15, which was approved by Sedgewick,

    Defendant’s third-party administrator.

 161.   At this point Plaintiff was also perceived to be disabled. Co-Manager Roselin kept

    harassing Plaintiff to come to work despite the fact that Plaintiff was granted medical leave

    as an accommodation due to Plaintiff disability.

 162.   Co-Manager Roselin forced Plaintiff to report to work even after Plaintiff was granted the

    leave of absence. Co-Manager Roselin would even approach Plaintiff in an aggressive

    manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks knowing

    that Plaintiff suffered from a disability.

 163.   Plaintiff was terminated while he was supposed to be on medical leave.

 164.   The causal link betwene Plaintiff’s protected category and the discriminatory

    comments/actions right before his termination, shows that discrimiation was the cause of

    Defendant’s harrasment and discrimination, acting by and through its employees which

    caused; an adverse employment actions; made Plaintiff and other employees reluctant to

    exercise their rights; lead to a pattern, practice and/or policy of illegal employment action;

    failure to enforce any policy against such illegal activity; failure to follow Defendant’s own

    employment policies; and/or Defendant took these adverse employment actions in substantial

    part because of Plaintiff’s protected activity.

 165.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 24 of 28 PageID 30




 166.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

    damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

 167.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

 168.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

 169.   Plaintiff hereby requests a jury trial.

 170.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.

                                          COUNT TEN
                                  Discrimination Disability -ADA

 171.   Plaintiff repeats and realleges paragraphs 1 through 8, as if fully set forth herein.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 25 of 28 PageID 31




 172.   At all relevant times Plaintiff was an employee of Defendant and was qualified.

 173.   Plaintiff worked for Wal-Mart Associates, Inc. from 2/26/2018 to 3/13/2020 as a Sales

    Floor Associate.

 174.   Plaintiff is a male and is gay.

 175.   Plaintiff was hired by Stephanie who no longer works for the Defendant.

 176.   Plaintiff was fired by Co-Manager Roselin who is the person that discriminated, harassed

    and retaliated against Plaintiff which ended Plaintiff employment.

 177.   Comments were made by Co-Manager Roselin about Plaintiff lacking stereotypical male

    characteristics when Co-Manager Roselin told Plaintiff that Plaintiff dressed like a girl and

    made it known that she did not appreciate the way Plaintiff dressed and wanted Plaintiff to

    change.

 178.   After that point, Plaintiff needed a few days off in December for Plaintiff marriage. Co-

    Manager Roselin denied this because she said, “in the eyes of God that is abominable,” yet

    allowed other employees to take days off with no issue.

 179.   Plaintiff first complained about discrimination around November 2019. Plaintiff

    complained to the ethics hotline, but nothing was done, nor did Plaintiff get a response.

    Plaintiff again complained to the ethics hotline around December 2019 but was told to just

    fix the issue in the store.

 180.   This is when Plaintiff brought the discrimination to the attention of Nathan the store

    manager but again nothing was done, and Plaintiff again contacted the ethic hotline.

 181.   This is when the harassment, discrimination and retaliation intensified, for example Co-

    Manager Roselin would follow Plaintiff to the bathroom asking Plaintiff why Plaintiff

    complained to the Ethics Line.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 26 of 28 PageID 32




 182.   Due to the above harassment, discrimination and retaliation, Plaintiff formed a mental

    impairment that was causing him not to be able to complete daily life activities, such as

    working, and required medical assistance. Plaintiff requested time off work as an

    accommodation from February 1 to March 15, which was approved by Sedgewick,

    Defendant’s third-party administrator.

 183.   At this point Plaintiff was also perceived to be disabled. Co-Manager Roselin kept

    harassing Plaintiff to come to work despite the fact that Plaintiff was granted medical leave

    as an accommodation due to Plaintiff disability.

 184.   Co-Manager Roselin forced Plaintiff to report to work even after Plaintiff was granted the

    leave of absence. Co-Manager Roselin would even approach Plaintiff in an aggressive

    manner, yelling at Plaintiff accusing Plaintiff of not doing his job during his breaks knowing

    that Plaintiff suffered from a disability.

 185.   Plaintiff was terminated while he was supposed to be on medical leave.

 186.   The causal link betwene Plaintiff’s protected category and the discriminatory

    comments/actions right before his termination, shows that discrimiation was the cause of

    Defendant’s harrasment and discrimination, acting by and through its employees which

    caused; an adverse employment actions; made Plaintiff and other employees reluctant to

    exercise their rights; lead to a pattern, practice and/or policy of illegal employment action;

    failure to enforce any policy against such illegal activity; failure to follow Defendant’s own

    employment policies; and/or Defendant took these adverse employment actions in substantial

    part because of Plaintiff’s protected activity.

 187.   Defendant did not act in good faith nor did they have an objective, reasonable ground to

    believe that their action did not violate the law.
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 27 of 28 PageID 33




 188.   As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

    damages: wages, both in the past, present, and future, as well as compensatory damages, etc.

 189.   Defendant’ actions were harsh, oppressive, and malicious, and as a further and proximate

    cause, Plaintiff has suffered emotional distress. The wrongs done by the Defendant were

    aggravated by the kind of willfulness, wantonness and malice for which the law allows the

    imposition of exemplary damages. Plaintiff, therefore, seeks exemplary damages in a sum to

    be determined by the trier of fact to serve as punishment to deter Defendant from such

    conduct in similar situations.

 190.   Defendant’ actions and conduct as described herein and the resulting damage and loss to

    Plaintiff has necessitated Plaintiff’s retaining the services of AN Law Firm, P.A., 7900 Oak

    Lane #400 AN Law, Miami Lakes, FL 33016, to initiate this proceeding. Plaintiff seeks

    recovery of reasonable and necessary attorney’s fees.

 191.   Plaintiff hereby requests a jury trial.

 192.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests judgment as

    follows: that the court accept jurisdiction over this matter; award Plaintiff for past and future

    loss of wages and benefits, plus interest; award Plaintiff compensatory and punitive damages;

    order Defendant’ to reinstate Plaintiff to a position comparable to the former position or, in

    lieu of reinstatement, award front pay (including benefits); award to Plaintiff all costs and

    reasonable attorneys' fees incurred in connection with this action; and grant Plaintiff such

    additional or alternative relief as the Court deems just and proper and/or which Plaintiff may

    be entitled to under the applicable laws.


                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 8:21-cv-01095-VMC-JSS Document 1-1 Filed 05/06/21 Page 28 of 28 PageID 34




    A. Accept jurisdiction over this matter;

    B. Award Plaintiff for past and future loss of wages and benefits, plus interest;

    C. Award Plaintiff compensatory and punitive damages;

    D. Order Defendant’ to reinstate Plaintiff to a position comparable to the former position or,

        in lieu of reinstatement, award front pay (including benefits);

    E. Award to Plaintiff all costs and reasonable attorneys' fees incurred in connection with this

        action; and

    F. Grant Plaintiff such additional or alternative relief as the Court deems just and proper

        and/or which Plaintiff may be entitled to under the applicable laws.



 Dated: January 28, 2021                       Respectfully submitted,

                                               /s/Alberto Naranjo
                                               AN Law Firm, P.A.
                                               7900 Oak Lane #400
                                               Miami Lakes, FL 33016-5888
                                               United States
                                               Office: 305-942-8070
                                               Email: an@anlawfirm.com
                                               Counsel for Plaintiff
